Citation Nr: 1029531	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-39 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include a panic disorder with agoraphobia, an 
anxiety disorder, and depression, as secondary to asthma.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1974 to January 1974.

This matter arises before the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

In April 2010, the Veteran testified at a Travel Board hearing in 
front of the undersigned Veterans Law Judge.  The transcript of 
the hearing has been reviewed and is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claims.

Initially, the Board notes that a veteran will be considered to 
have been in sound condition when examined, accepted, and 
enrolled for service except as to defects, infirmities, or 
disorders noted at entrance into service or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that an 
injury or disease existed prior thereto.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2009).  While the Veteran reported a history of asthma at his 
entrance examination, a contemporaneous clinical examination 
revealed normal lungs and chest, and the examining physician 
noted that the Veteran exhibited no disqualifying defects.  
Additionally, on the report of medical history on which the 
Veteran noted his history of asthma, the examining physician 
wrote "no letters no complaints."  As the record reflects that 
the Veteran's lungs and chest were clinically normal upon entry 
into active duty, the presumption of soundness applies to the 
Veteran's asthmatic disorder.

Nevertheless, the RO denied the Veteran's claim of entitlement to 
service connection for asthma because it found that there was 
"no evidence that the condition permanently worsened as a result 
of service."  The RO relied on a May 2006 compensation and 
pension examination report, which stated that the Veteran's 
asthma clearly started in childhood, was aggravated by the 
environmental conditions in Texas following admission to the Air 
Force, and the Veteran's continuing problems with asthma seemed 
to be increasing.  The examiner also declared, "It seems wrong 
to call this a service-connected condition."  Finally, the 
examiner noted that one might loosely say that the service 
aggravated the problem since that was the only hospitalization he 
has had for his asthma, but his service history has nothing to do 
with his current allergic problems.  This opinion does not 
address the proper standard to rebut the presumption of 
soundness, namely whether clear and unmistakable evidence existed 
in order to demonstrate that the Veteran's asthma existed prior 
to service and was not aggravated beyond its natural progression 
during service.  Therefore, the opinion is not sufficient for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate).  

The Veteran's second claim on appeal was previously characterized 
as a claim of entitlement to service connection for a panic 
disorder.  However, while on appeal, the United States Court of 
Appeals for Veterans Claims (Court) addressed a case involving 
the scope of filed claims.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  The Court held that a claim is not limited to the 
diagnosis identified by the Veteran.  More precisely, a claim is 
for a disability that may reasonably be encompassed by several 
factors including: (1) the claimant's description of the claim; 
(2) the symptoms the claimant describes; and (3) the information 
the claimant submits or that [VA] obtains in support of the 
claim.  A review of the claims file shows that the Veteran has 
been variously diagnosed as having a panic disorder with 
agoraphobia, an anxiety disorder, and depression.  The Board, 
therefore, finds that the Veteran's claim is not limited solely 
to a panic disorder.  Instead, the claim is properly 
characterized broadly as a claim of service connection for an 
acquired psychiatric disorder, to include a panic disorder with 
agoraphobia, an anxiety disorder, and depression.

Under its duty to assist, VA must provide a compensation and 
pension examination to a Veteran when the information and 
evidence of record (1) contains competent lay or medical evidence 
of a currently diagnosed disability; (2) establishes that the 
Veteran suffered an event, injury, or disease in service, or has 
a disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 
3.313, 3.316, and 3.317 manifesting during the applicable 
presumptive period if the Veteran has the required service to 
trigger the presumption; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i) 
(2009).  Given the Veteran's psychiatric diagnoses and a June 
2004 treatment record stating that the Veteran has had anxiety 
since 1974, the Board finds that a VA examination is required to 
determine the etiology of his acquired psychiatric disorder.

Finally, the Veteran has also testified that he was hospitalized 
during his period of active military service and that the 
hospital records have not been associated with his claims file.  
Before any of the aforementioned development is completed, the 
AMC should request the hospital treatment records from the 
appropriate facility, most likely Wilford Hall Medical Center.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any outstanding 
hospital records from the Veteran's period of 
active military service.

2.	After completing the above development, 
obtain a supplemental opinion from the May 
2006 compensation and pension examiner, Dr. 
R.R.S., with respect to the Veteran's claimed 
asthma disability.  Dr. R.R.S. should 
specifically state whether or not there is 
clear and unmistakable evidence that the 
Veteran's asthma preexisted his military 
service.  If he finds that such evidence 
exists, he should also state whether there is 
clear and unmistakable evidence that the 
Veteran's asthma was not aggravated beyond 
its natural progression by his active 
military service.  If Dr. R.R.S. finds that 
there is not clear and unmistakable evidence 
that the Veteran's asthma preexisted military 
service, he should provide an opinion 
regarding whether it is at least as likely as 
not (i.e. a 50 percent or greater 
probability) that the Veteran's asthma had 
its onset during active military service.

Please send the claims folder to Dr. 
R.R.S. for the supplemental opinion. 

If Dr. R.R.S. is not available, please obtain 
the requested supplemental opinion from 
another appropriate clinician.  The clinician 
should have an opportunity to review the 
complete claims folder before rendering an 
opinion.        

3.	Also after the AMC attempts to obtain the 
Veteran's in-service hospital records, the 
Veteran should be afforded an appropriate 
examination to determine the nature and 
etiology of any psychiatric disorder he may 
have.  The claims file and a copy of this 
remand must be made available to and reviewed 
by the examiner prior to the requested 
examination.  The examiner should indicate in 
the report that the claims file was reviewed.  
All necessary tests should be conducted, and 
the examiner should review the results of any 
testing prior to completion of the report.

The examiner should specifically state what 
psychiatric disorder the Veteran is diagnosed 
with, if any, and whether or not that 
psychiatric disorder is at least as likely as 
not (i.e., probability of 50 percent or 
greater) caused by or aggravated by his 
asthma or otherwise etiologically related to 
his period of active military service or any 
incident related thereto.  

If the examiner is unable to give such an 
opinion without resorting to mere 
speculation, the examiner should state so and 
give the reasons why he or she cannot give 
such an opinion.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

4.	 After any additional development deemed 
necessary is accomplished, the Veteran's 
claims should be readjudicated. If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law, as well as 
regulations considered pertinent to the 
issue.  An appropriate period of time should 
be allowed for response by the Veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


